DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mir (US 8087827, hereinafter ‘Mir 827’).
Mir 827 discoses a package for steam cooking food in a microwave, comprising: a film structure which forms an enclosure in which the food is contained (800); a respiration system including one or more atmosphere control attributes (ACA) that are formed in the film structure (870s), that extend all the way through the film structure 
Mir 827 further discloses the one or more steam vents are precision cuts that are effectively closed prior to the microwave steam cooking operation (effectively closed due to lacquer seal (col. 7, ll. 46-col. 8, ll. 57); the precision cuts are formed by a laser, rotary die cut or mechanical punch (product-by-process limitation, see MPEP 2113; Mir 827 slit 115 capable of being formed by one of the claimed means); the precision cuts are formed continuous through a length or width of the package (see Fig. 1); the precision cuts are in registered areas on the film structure of the package (see Fig. 1; col. 7, ll. 46-col. 8, ll. 57; film overlap meets  scope of being ‘registered area’); the ACAs comprise microperforations (col. 8, ll. 58 – col. 9, ll. 50); the film structure comprises multiple co- extruded and/or laminated layers, including an innermost layer adjacent to the food in the enclosure (col. 29, ll. 34-36); the film structure comprises monolayer plastics (col. 29, ll. 34-36; plastic disclosed throughout); and at least one steam vent is .

Response to Arguments
5.	Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments and amendments as a means to overcome the previous rejections are noted, however are not persuasive. As discussed during the previous interview, Applicant has amended the claims to clarify that the steam vents do not extend fully through a thickness of the film structure, however it appears that the embodiment of Mir 827 shown in Figures 11 and 12 meets the scope of the newly added claim limitations in light of the steam vents only extending through a single layer of the laminate as shown in Figure 12.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 1, 2021